Citation Nr: 1524962	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  07-34 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tremors.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to May 1971.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension (claimed as "high blood pressure") has been raised by the record in a February 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active military service, he has a bilateral hearing disability for VA purposes, and it is at least as likely as not that his current bilateral hearing loss is related to his military service.

2.  The Veteran does not currently have (including at any time during the appeal period) a disability characterized by tremors that is related to his active service, to include exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for service connection for tremors have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In establishing his claim, the Veteran need only demonstrate that there is an approximate balance of positive and negative evidence.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails." Id.  The benefit of the doubt is afforded the claimant with respect to each issue material to the determination.  Id.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service disease or injury and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Bilateral Hearing Loss

The evidence of record establishes that the Veteran currently suffers from a bilateral hearing disability.  See March 2006 VA Examination (finding auditory thresholds of 40db or greater at multiple frequencies in each ear) and November 2003 Private Audiological Examination (same); 38 C.F.R. § 3.385.  Moreover, the Veteran, who served in Vietnam, was exposed to significant noise during his active service.  See, e.g., March 2015 Board Hearing Tr. (describing in-service acoustic trauma); see also October 2007 VA Form 9 (discussing in-service noise exposure).  Therefore, the only remaining element is a nexus between the in-service acoustic trauma and his current bilateral hearing loss.

The record contains several medical opinions regarding the etiology of the Veteran's hearing loss.  

In November 2004, a VA audiologist noted the Veteran's hearing loss and opined that the Veteran's "audiometric pattern is consistent with a noise-induced etiology."  The audiologist went on to opine that the "SMR should be evaluated prior to rendering an opinion concerning service connection for hearing loss."  Although the audiologist went on to offer a negative etiological opinion based on the evidence of record and post-service noise exposure, the Board assigns the etiological opinion no probative weight because the audiologist had already opined that SMRs were necessary to render a sufficiently definite opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In March 2006, the Veteran underwent a VA examination for his hearing loss.  The examiner noted the unavailability of any in-service audiological tests and, based on the lack of evidence of in-service hearing loss and post-service noise exposure, opined that the Veteran's hearing loss was less likely than not related to his military service.  The VA examiner did not mention the Veteran's exposure to combat noise, but only indicated he was around weapons being fired and that he operated a fork lift and loader during his military service.

The Veteran submitted a November 2003 letter from a private audiologist who provided a favorable nexus opinion.  The private audiologist based her positive opinion on the "extremely excessive" noise exposure without hearing protection in the military, the exposure to ordinarily "excessive" noise with hearing protection in his civilian career, and the reported onset of subjective, hearing loss-related symptoms soon after his active service.

As will be discussed in more detail below, the claims file does not include the Veteran's service treatment records, so VA has a "heightened duty" to carefully consider the benefit-of-the-doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005).  In addition, the government is responsible for creating and maintaining adequate medical records during service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994) ("By conducting both induction and separation physical examinations, the government is in the best position to have reliable medical evidence about any changes in a preexisting condition.  If it does not, it cannot penalize the veteran in favor of whom all doubts are to be resolved.").  Given these legal principles and the VA audiologist's assertion that a reliable negative nexus opinion would require review of the service treatment records, the Board will resolve the doubt generated by these competing opinions in the Veteran's favor.  Gilbert v. Derwinski, 1 Vet.App. 49, 53-56 (1990).

The Board finds that the evidence is at least in equipoise, so entitlement to service connection for bilateral hearing loss is granted.  Gilbert, 1 Vet. App. at 53-56.

Because the Veteran's claim has been granted and the Veteran could suffer no prejudice, the Board will not discuss the VA's fulfillment of its duties to notify and assist with respect to this issue.

Tremors

The Veteran originally filed his claim of entitlement to service connection for tremors in July 2003.  In that claim, the Veteran indicated that his tremors were caused by exposure to herbicide agents (Agent Orange) during his service in Vietnam.  The Veteran has not elaborated on the nature of his alleged disability, nor has he identified any other in-service injury or disease that might have caused his current tremors.  He is service-connected for diabetes, peripheral neuropathy of the bilateral lower extremities (secondary to diabetes), and anxiety disorder, as well as hearing loss (as a result of this decision) and erectile dysfunction.

As noted above, there are three elements to a service connection claim:  (1) a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service disease or injury and the current disability.  See Shedden, 381 F.3d at 1167.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  "Tremors" are not included in the list of chronic diseases under 38 C.F.R. § 3.309(a), but Parkinson's disease (paralysis agitans) is.  Therefore, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology apply to the extent the Veteran has Parkinson's disease.  Review of the record does not reveal any other likely cause of the Veteran's tremors that is on the list of chronic diseases.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting responsibility of the Board to broadly construe claims and to rely on medical evidence to determine the proper diagnosis of a condition not readily susceptible to lay diagnosis).

The Veteran has alleged that he was exposed to herbicide agents during his service on Vietnam and that the exposure to herbicide agents caused his tremors.

A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to herbicide agents (e.g. Agent Orange).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The record establishes that the Veteran served in Vietnam during the relevant period, so he is presumed to be have been exposed to herbicide agents.  There is no evidence that he was not, in fact, exposed, so the presumption is not rebutted.  Exposure to herbicide agents is established.

Diseases associated with exposure to certain herbicide agents (e.g. Agent Orange) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  Parkinson's disease is among the diseases presumptively associated with herbicide exposure, so these provisions apply to the extent the Veteran has that condition.  38 C.F.R. § 3.309(e).  Review of the record does not reveal any other likely cause of the Veteran's tremors that is on the list of diseases associated with herbicide exposure.  Clemons, 23 Vet. App. 1.  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

The two presumptions discussed above apply if the Veteran has Parkinson's disease.  However, VA treatment records document testing which confirmed that the Veteran does not have parkinsonism.  See, e.g., August 2006 VA Neurology Consult ("His exam was negative for signs of parkinsonism.....He had a slight bilateral UE postural tremor of high freq[uency] and low amp[litude].").  In addition, his VA examinations have included neurological testing and physical examination that did not reveal Parkinson's disease.  See November 2009 VA Examination (indicating, in "Neurological" section, that the Veteran's motor function was within normal limits); November 2011 VA Examination (same).  The medical evidence of record is against finding that the Veteran has Parkinson's disease.  Therefore, the Board will not apply the presumptions applicable to chronic diseases or to diseases associated with exposure to herbicide agents.

Of course, where presumptive service connection is not warranted, VA must still consider entitlement to service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994).  Here, there is no competent evidence, to include a medical opinion or scientific medical evidence, linking the Veteran's tremors to herbicide exposure.  

The Veteran has offered his own lay opinion that there is a causal nexus between the herbicide exposure and his current tremors.  However, determining the existence of any such link would require epidemiological, scientific, and/or medical knowledge and experience as well as, in all likelihood, the use of sophisticated diagnostic tools to precisely identify the underlying cause of the tremors.  The record does not reveal that the Veteran has any education, training, or experience that would equip him to conduct the scientific and medical analysis necessary to reach a reliable opinion on causation.  The Board finds that his etiological opinions are not competent evidence of a causal nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).

Similarly, the Board may not independently assess the available facts to reach a medical conclusion.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").

Therefore, even though herbicide exposure is presumed in the instant case, the preponderance of the evidence is against service connection as due to herbicide exposure.  See Combee, 34 F.3d at 1040; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board is entitled to consider a delay in seeking treatment and reporting symptoms).

The Veteran has not identified any other in-service injury or disease that may be associated with his current tremors.  As discussed in more detail below, the Veteran's service treatment records are unavailable for review.  Therefore, the Board has no evidentiary basis to conclude, in the absence of any input from the Veteran, whether there might have been some in-service injury or disease other than herbicide exposure that could be associated with his current tremors.

In short, the Veteran's tremors are not due to Parkinson's disease, so he is not entitled to any statutory presumption of service connection, and there is no indication in the record that his tremors are, in fact, related to any in-service disease or injury.

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for tremors is denied.

Duties to Notify and to Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2015, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issues currently on appeal.  The undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions or other evidence that would help the Veteran's claim.  Neither the Appellant, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error, particularly given the waiver of any further hearing on the increased rating issue on appeal.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran on multiple occasions, including in January 2003, January 2006, November 2006, and March 2011.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's available service records, private treatment records, Social Security Administration (SSA) records, and VA treatment records.  

Unfortunately, VA was able to locate and obtain only some records (mostly personnel records) from the Veteran's period of active service.  See November 2006 Formal Finding of Unavailability of Service/Federal Records.  When a Veteran's service records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005).  Also, when VA is unable to produce records that were once in its custody an explanation should be given a claimant as to how service treatment records are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1); Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  The Veteran was so notified.  

Where service records are unavailable, the claimant should be assisted in obtaining sufficient evidence from alternate or collateral sources.  Dixon, 3 Vet. App. at 263 (citing VA Adjudication Manual).  The Board finds that VA made reasonable efforts to develop the record, notified the Veteran of alternative forms of evidence, and has otherwise fulfilled its heightened duty to assist in these circumstances.  See November 2006 Formal Finding of Unavailability; November 2006 Letter to Veteran (notifying him of unavailable records and possibility of alternative sources of evidence).  As noted above, the Veteran's allegations of in-service events relate primarily to conceded in-service exposure to herbicide agents, so it is not clear service treatment records would have assisted in developing that theory.  In any event, the Board has conscientiously fulfilled its heightened duty to consider the benefit of the doubt. 

The Veteran has not identified any other records aside from those that are already in evidence.

VA also satisfied its duty to obtain medical examinations.  The Veteran was provided VA examinations with respect to his hearing loss and, in any case, that claim has been granted.  No further examination is necessary with respect to that condition.  

With respect to the claim for service connection for tremors, VA has not provided an examination specifically for the purpose of evaluating that claim.  However, VA is not required to provide an examination in every case.  Rather, VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  

As discussed above, the Board has determined that there is no indication that the Veteran's tremors are related to any event or injury in active service, to include his conceded exposure to herbicide agents.  The Veteran's theory that herbicide agents caused his tremors is not supported by any epidemiological, scientific, or medical evidence.  The effects of herbicide exposure have been studied extensively and there are conditions for which there is evidence indicating either a likely or possible association to herbicide exposure, but the Veteran's tremors are not due to any of those listed conditions (e.g. Parkinson's disease).

The Board recognizes that the McLendon standard does not require "competent medical evidence" tending to establish an association.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).  The evidence still does not satisfy the McLendon standard, because there is no other competent evidence in favor of the assertion of a causal nexus.  The Veteran's "conclusory generalized statement that his [herbicide exposure] caused his present medical problems" is not sufficient to meet the McLendon standard in the circumstances of this case.  Id. at 1278.  Lay speculation of a link between herbicide exposure during service and tremors first appearing decades later is not sufficient to meet the threshold particularly where, as here, there are multiple other service-connected and nonservice-connected medical conditions that affect the Veteran's brain and upper extremities including, for example, dementia and a severe post-service neck injury.

In addition, the Veteran has been afforded examinations with respect to his diabetes mellitus and peripheral neuropathy that have addressed his neurological symptoms, found his motor movements to be within normal limits and otherwise failed to identify a tremor disability attributable to his active service, to include herbicide exposure.

In sum, the Veteran does not meet the criteria for obtaining a VA examination with respect to his claim of entitlement to service connection for tremors.  The evidence is not in equipoise.  The standards set forth in 38 U.S.C. § 5103A(d)(2) have not been met and the Veteran is not entitled to a VA examination with respect to the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Waters, 601 F.3d at 1277-79.

VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In conclusion, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.







ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for tremors is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


